Citation Nr: 1728937	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewey K. Lee


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1990 to June 1995, and February 2005 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction currently resides with the RO in Nashville, Tennessee.

In June 2015, the Veteran provided testimony at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  

In August 2015, the Board remanded the Veteran's claims for further development.  As discussed below, that development has been completed.


FINDING OF FACT

The Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411 and has been assigned a 50 percent rating, effective November 28, 2006.  See 38 C.F.R. § 4.130.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-5"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5, p. 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-5, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2016).

In a September 2008, the Veteran was admitted to the Mountain Home VAMC Emergency Room with a blood alcohol level of 134 mg/dl, a loaded gun in his truck, and a knife in his pocket.  Upon admission, he reported that he only had suicidal ideations in the past, and that his gun was for hunting and personal protection.  Upon discharge, he reported to the VA physician that he had been suicidal "every freaking day" for the past two months, with increasing intensity during the past week.  However, he denied any intent to do so because of his children, religious beliefs, and fear.  He also denied any recent stressors for his increasing suicidal thoughts.  The Veteran described his current depressed mood as being 10 out of 10, with 10 being the most severe level.  He reported to the VA physician that the depression began when he returned from active duty in Iraq and found out he had "lost his business and wife."  He reported sleeplessness due to nightmares; flashbacks; intrusive memories; a hyperstartle response; and social isolation related to his time in Iraq.  He also reported anhedonia; low energy levels; and difficulty with concentration.  The Veteran reported no homicidal ideations; or auditory or visual hallucinations.  He also told the VA physician that he drank six packs of beer, around every other day, two to three times a week, and had been doing so for years.  He was not assigned a GAF score for this visit.

In January 2009, the Veteran was admitted to a private hospital for mental health treatment after expressing and showing intent of suicidal ideation.  He had written a suicide note, and was missing for a day and a half.  He was found in a distraught state in his truck, in the woods, wearing no thermal gear in extremely cold weather.  He was found with a loaded gun.  The Veteran reported he intended on starving himself.  During his admission evaluation, the Veteran reported to the physician that he felt "pushed to the edge."  He reported depression due to financial issues, his pending divorce, and constantly having to ask for help.  He denied any homicidal or suicidal ideations.  The physician noted that the Veteran was dressed appropriately, was well-groomed, alert, and oriented.  He stated that the Veteran's thought process was logical, linear, and goal-oriented.  However, the physician noted the Veteran had poor insight and judgment.  The Veteran stated that upon retrospect, he had overreacted.  The admitting physician assigned him a GAF score of 25.  The Veteran was discharged after four days, and was awake, alert, and oriented.  He made good eye contact, and speech was normal.  He had no suicidal or homicidal ideations.  He denied hallucinations.  The physician diagnosed him with recurrent, severe major depressive disorder; and PTSD.  He also assigned him a discharge GAF score of 60.

In May 2009, the Veteran was afforded a VA examination.  The Veteran reported that his divorce was still pending, although final separation happened around May 2008.  He also reported that he was dating another woman, they were in love, and were discussing moving in together on a later date.  He reported that he and his girlfriend socialized with others, went camping, ate out at restaurants, and rode through the mountains.  He stated that he made new friends fairly easily.  He reported that he had an active lifestyle where he rode 4-wheelers, hunted, and spent time with his two sons.  He reported that he was taking prescription medication for his depression, and that it was effective as he was not "edgy and jumpy" anymore.  The VA examiner noted that the Veteran's appearance was appropriate and hygiene was good.  The Veteran was capable of managing activities of daily living.  He noted that the Veteran's attention and orientation was normal, his thought process was unremarkable, and his judgment was normal.  The VA examiner stated the Veteran did not suffer from hallucinations of any kind, has no obsessive/ritualistic behavior, and no suicidal or homicidal ideations.  He also had normal remote, recent, and immediate memory.  However, the VA examiner did note that the Veteran suffered from sleeplessness, and that the Veteran reported being tired and fatigued.  The VA examiner also noted that the Veteran suffered from recurrent distressing dreams of the triggering PTSD event, feelings that the traumatic event was recurring, and physiological reactivity on exposure to internal or external cues that resemble the traumatic event.  The Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also reported avoiding activities, places, or people associated with the trauma.  The Veteran reported suffering from panic-like symptoms about twice a month and nightmares twice a week.  He also had flashbacks three to four times a month.  The Veteran reported that he went to work daily, but due to his PTSD symptoms, he made mistakes on the job, and was forgetful, especially after a night of nightmares.  The VA examiner diagnosed him with chronic PTSD; adjustment disorder in remission; and assigned him a GAF score of 55. 

In multiple VA mental health treatment notes from March to June 2010, the Veteran was noted to have recurrent anxiousness; phobic relations; relatively appropriate affect; labile mood; and frustration, irritation, hostility when exposed to triggers such as loud noises or watching the news on television.  He reported suffering from nightmares and dealing with sleep issues.  He denied suicidal or homicidal ideations; and expressed interest in sexual interests and intimacy.  The Veteran reported that he would not commit suicide because he had friends and family members, including his sons, counting on him.  He stated he had occasional to frequent illusions of hearing the voices of Iraqi and American service members.  He reported that he often had racing thoughts.  The VA physician reported the Veteran had acceptable cognitive functions; limited concentration; decreased calculative skills; reduced memory functions; limited concentration; decreased calculative skills; reduced memory functions; alertness; good insight; and adequate judgment.  He was assigned a GAF score of 51 during that time.

In a Notice of Disagreement filed in April 2010, the Veteran wrote he suffered from frequent nightmares because of the traumatic events he observed and experienced while in Iraq.  He wrote that sometimes he woke up "fighting," and that he suffered "severe panic attacks."  See April 2010 Statement in Support of Claim.

In August 2010, the Veteran reported to a VA physician that he experienced a dissociative episode in late July 2010, where he thought he was going on a mission.  He woke up in another state in his truck.  A friend told him that he went to a Naval hospital, and was then instructed to go to a VA.  He reported to the VA physician that he had never experienced a dissociative episode before, and still could not recall what happened during the episode.  However, he did admit to experiencing flashbacks that lasted seconds, and during which he has memory of and is aware.  The Veteran denied suicidal or homicidal ideations, and reported that he has an exercise routine.  He stated that his sleep was okay.  The VA physician noted that the Veteran's grooming and hygiene was adequate; mannerisms and speech were normal; thought process was linear and logical, goal-oriented; memory, attention, and concentration were grossly intact; knowledge and intelligence was normal; and his insight and judgment were moderate.  The Veteran was assigned a GAF score of 50.

In multiple VA mental health treatment notes from February to October 2011, the Veteran was noted to be cleanly and appropriately dressed.  He began a new job working as a coal miner in February 2011.  The Veteran reported he did not experience any dissociative episodes since July 2010, and he had no suicidal or homicidal ideations.  He also reported that he did not have visual or auditory hallucinations.  The VA physician observed that the Veteran was alert; coherent; communicative; had thoughts that were logical and goal-oriented; and had good judgment and insight.  The Veteran reported he still suffered from nightmares and flashbacks, and poor sleep.  He told the VA physician that his sons were his greatest accomplishments, and had been living with his girlfriend for four months.  In one visit, he was taking his girlfriend's daughter and the daughter's friend to the mall after his appointment.  He also reported that he rarely imbibes alcohol.  The VA physician assigned him a GAF score of 52 during that time; and diagnosed him with alcohol abuse partial remission, military trauma, chronic mental illness, and a continuous diagnosis of PTSD.

In multiple VA mental health treatment notes between November 2011 and March 2012, he reported to the VA physician that he had poor sleep and suffered from nightmares/flashbacks.  The Veteran reported experiencing nightmares around two to three nights a week.  He stated that he had intrusive memories, flashbacks which may be triggered by unexpected noises like firecrackers, gunshots, or backfires.  He reported that he avoided crowds and stayed to himself.  He reported that he was always hypervigilant, hyperalert, and liked to keep his back to the wall at restaurants.  He also reported that when shopping, the trip was "in and out."  His safe space was his living room.  He stated that he does not imbibe alcohol or use illicit drugs.  The Veteran was noted to be appropriately attired with good grooming and hygiene.  His thought process was logical and goal-oriented.  The VA physician noted that the Veteran's impulse control, insight, and judgment were good.  The Veteran was diagnosed with PTSD and alcohol abuse in partial remission; and was assigned a GAF score of 45 during that time.

In multiple VA mental health treatment notes dated from February 2012 to September 2013, the Veteran reported that he had been laid off from his job as a coal miner.  He was taking a welding course at a community college.  He reported feeling no prospects for the future and lived alone.  He had a girlfriend but the relationship ended when he found out she was still married.  However, he felt that he was handling the break-up "okay."  The VA physician reported that the Veteran was dressed appropriately for the weather; speech was regular; mood was slightly dysphoric to euthymic; thoughts were logical and goal-oriented; judgment was fair; and memory was grossly intact.  The Veteran denied suicidal or homicidal ideations.  He still suffered from nightmares and flashbacks, but medication was helping.  In September 2013, he reported having crying spells, helplessness, hopelessness, and worthlessness.  The VA physician diagnosed him with PTSD; and assigned him a GAF score of 50 during that time.

In May 2012, the Veteran underwent a private examination with a psychologist, Dr. W.L.  The Veteran reported that he had worked as a coal miner for four days a week, on and off for six years.  He reported that he does his own cooking, laundry, and grocery shopping.  The Veteran stated that he socialized primarily with his brother and a neighbor, and was not dating.  He watched television but did not read.  The Veteran reported that he enjoyed spending time with his children, hunting, and riding motorcycles.  

Dr. W.L. noted that the Veteran was neatly groomed, and his hygiene was good.  The Veteran's speech was clear and intelligible, and the Veteran did not exhibit any evidence of delusional thinking or hallucinations of any type.  The Veteran reported that he suffered from flashbacks, near daily recollections, and feelings associated with actual traumatic events that occurred while he was on active duty in Iraq.  He stated that the news and war movies bothered him, and he tried to avoid those, if possible, although his efforts were futile.  He stated that he had nightmares, two to four times per week.  On nights that he did not have nightmares, the Veteran reported sleeping between eight to nine hours with his medication and C-PAP machine.  The Veteran reported that he was hypervigilant; had an exaggerated startle response; described himself as "jumpy;" distrusted others, avoided groups of people when possible; found himself becoming irritated and easily angry; and experiences feelings of detachment and estrangement from others in his environment.  He stated that he had difficulty expressing emotions, and feeling loving and nurturing emotions.  The Veteran reported that his anti-depressant medication was helpful, but he still preferred to be alone, and when alone, he cried or felt like crying.  He stated that he had a lower degree of energy and struggled to get through a day of work.  The Veteran reported that his short-term memory was not good, and his concentration was erratic.

Dr. W.L. further observed that the Veteran's test results indicated he was experiencing moderate or greater levels of emotional distress characterized by dysphoria, anhedonia, depression, anxiety, guilt, agitation, and he was easily frightened.  He was generally apprehensive and fearful of the future.  He also had difficulty initiating tasks at times.  The private physician observed that the Veteran's test results also indicated he had issues with concentration, memory, and forgetfulness.  The private physician diagnosed the Veteran with chronic PTSD; recurrent, moderate to severe major depressive disorder; borderline intellectual functioning; and assigned him a GAF score of 55 - 60.

In a January 2013 VA-9 Appeal to the Board, the Veteran wrote that he had greater deficiencies in his work performance and relationships with this family.  He wrote that he had difficulty establishing and maintaining relationships.  He wrote that he still had suicidal ideations, although he had no plans.  He also wrote that his sleep patterns were poor and he woke up due to the traumatic events he experienced while in Iraq.

In February 2013, the Veteran was afforded a VA examination.  The VA examiner opined the Veteran "had occasional and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  See February 2013 Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire (DBQ), p. 6-7.  The Veteran reported to the VA examiner that he did not have any current relationships and did not date.  The VA examiner noted that according to the Veteran's mental health treatment notes, the Veteran had said he had a good relationship with his girlfriend in January 2013.  The Veteran reported that he had enjoyed spending time with his sons and had one good friend.  He also enjoyed riding his motorcycle.  He told the VA examiner that he drank alcohol occasionally.  The VA examiner opined that the Veteran had depressed mood, anxiety, residual PTSD, intrusive recollections of nightmares and flashbacks.  He diagnosed the Veteran with PTSD, and assigned him a GAF score of 65. 

In various VA mental health treatment notes from March 2014 to December 2014, the Veteran was noted to have found employment with a crane and rigging company.  The Veteran reported enjoying his work.  He maintained frequent contact with both of his sons, and owned a dog.  One of his sons worked at the same company and moved close to the Veteran.  He also proudly showed off photos of his new grandson.   He reported that although he suffered from nightmares, his sleep had improved as he was more physically active during the day.  The VA physician noted the Veteran's mood was happy; he was dressed appropriately; speech was normal; thought process was logical and goal-oriented; denied any hallucinations; denied delusional beliefs; had no suicidal or homicidal ideations.  The Veteran's remote, recent, and immediate recall was intact.  His insight and judgment was also intact.  The VA physician diagnosed the Veteran with PTSD; recurrent major depressive disorder in full remission; and continuous nicotine use disorder.

In an October 2014 mental health treatment note, the Veteran reported a verbal altercation with a co-worker.  He had asked the co-worker to stop by a store on their way to work, and the co-worker refused.  The Veteran verbally threatened the co-worker.  He later apologized to the co-worker and self-reported the incident to his supervisor; both understood.  He had not taken his medication as dictated due to the nature of his work; and expressed frustration that he had to take medication to keep his anger in check.  However, he reported that when he did take his medication on a timely basis, as dictated, he was doing well at work.  As for family, he reported that he still kept in frequent contact with his sons and enjoyed spending time with his dog.  Although his son was supportive of him, he did not go into details on his struggles because he did not want his son to worry.

The Veteran reported "I'm trying to get depressed and I don't know why.  I just want to sleep a lot" in an attempt to avoid life.  He stated that he felt like crying but tried to not do so, and he experienced feelings of hopelessness, helplessness, and worthlessness.  He partook in smokeless tobacco but did not imbibe alcohol.  He experienced residual PTSD symptoms of re-experiencing, altered arousal, and avoidance.  

The VA physician noted the Veteran reported for his appointment with appropriate dress and hygiene.  His speech was normal; cognition function was normal; thought process was logical and goal-oriented; he denied any hallucinations or delusions.  His memory was intact; as well as his judgment and insight.  He reported no suicidal or homicidal ideations.  The VA physician diagnosed him with PTSD; recurrent, moderate major depressive disorder; and continuous tobacco use disorder.

In November 2014, the Veteran underwent a private examination with a psychologist, Dr. R.S.  The Veteran arrived in appropriate clothing, and was anxious and depressed.  He reported to Dr. R.S. that he cried frequently, had nightmares and flashbacks that were triggered by the smell of fuel, burning smells, and the sounds of backfiring, jets, and helicopters.  He reported that he had sleep issues due to nightmares.  He reported that his manager at work gave him reasonable accommodations for his PTSD via extra breaks or allowing him to go home.  The Veteran stated he enjoyed spending time with his son, and was capable of taking care of activities required for daily living.  Dr. R.S. opined that the Veteran would not have been able to sustain his employment without the extra accommodations given to him.

In June 2015, the Veteran reported to a VA physician that he had anxiety due to his current medical problems and health issues.  He stated that all he wanted to do was sleep, although having his nephew staying with him helped his mental health because he liked feeling needed.  He stated that he did not get excited about anything and feels emotionally numb.  He had crying spells, and feelings of helplessness and hopelessness.  Although he adamantly denied suicidal ideations, he stated that "if [he] knew [he] wouldn't go to hell," and if it were not for his sons, he would have committed suicide.  The VA physician noted the Veteran's speech was normal; his thought process was logical and goal-directed; the Veteran denied hallucinations; he also denied homicidal ideations; and the Veteran's remote, recent, and immediate recall was intact.  The VA physician diagnosed the Veteran with PTSD; recurrent, moderate major depressive disorder; and continuous tobacco use disorder.  In an addendum medical opinion, the VA physician further opined that the Veteran's mood had shown decompensation since he was last seen with increase in depressive symptoms as well as anxiety in the context of unknown medical problems. 

At a June 2015 Board hearing, the Veteran testified that his nightmares woke him up, and he would have difficulty falling back asleep.  He stated "having no energy to get up and go," and being exhausted.  See June 2015 Hearing Transcript, p. 7.  This resulted in him being late for work numerous times and he would be written up, or given a day without pay, for his tardiness.  This would occur around two to three times a month.  He testified that his nightmares had become increasingly intense.  He stated that his supervisor was accommodating but could not make exceptions for him.  The Veteran testified that his job required him to drive a tractor trailer for cranes, and set the cranes up.  He reported getting nervous and jumpy because of the loud noises on the construction site.  Additionally, he testified that "the smell of burning trash, fuel" were all triggers for his anxiety because of his experiences in Iraq.  He testified that odors were a trigger because his fellow servicemen would fill potholes with asphalt, and enemy forces would "go out behind us and pour kerosene on [the asphalted potholes] and it would eat the asphalt up and [enemy forces] would put mines in them and cover it back up with asphalt.  I'll never forget that smell."  Id. p. 14.  He testified that when his anxiety was triggered, he took a lot of breaks and would go to the bathroom to "gather himself" for a few minutes.  On an average day, he testified he would take a break three to four times.

The Veteran testified that he frequently had thoughts of harming himself, and no longer owned any weapons.  He testified that he does not handle stress well, and became being short-tempered during stressful situations.  He testified that his supervisor knew he was taking medication, and had counseled him after several incidents of short-temperedness at work.  He reported going to see a VA psychiatrist at the Mountain Home VAMC every three months, and could not go more due to his income.  He testified that he stayed to himself, and only went to work or back to his home because of crowds.  He stated that crowds made him nervous.  He reported that he begins to sweat, and he has had occasion where he would leave a grocery store due to his anxiety, despite having a full grocery cart.  He would retreat to his car and listen to the radio to get his mind off of the situation, and then go back into the store.  The Veteran testified that the intrusive thoughts of what he experienced did not go away, and he felt his depression had worsened throughout the years.  He stated that when his son wanted to visit him during the weekend, sometimes he would lie that he had to work so that his son would not see him cry.

In a December 2015 mental health treatment note, the Veteran reported living alone with his dog, and maintaining frequent contact with his sons.  He stated that he had one grandson and was expecting another.  He reported having a woman stay with him overnight, and she woke him up because "he had her by the hair of the head," and that was the last time she went to his home.  The Veteran reported a verbal altercation with his supervisor, and was going to begin looking for a new job as he "[could not] stand a liar."  He stated he had difficulty establishing relationships.  He had ongoing PTSD symptoms of experiencing, altered arousal, and avoidance endorsed.  The Veteran reported for his appointment with appropriate dress and hygiene.  His mood was mellow; speech was normal; memory was intact; and thought process was logical and goal-oriented.  He denied hallucinations or delusions.  He denied any suicidal or homicidal ideations.  The VA physician diagnosed him with chronic PTSD; recurrent, moderate major depressive disorder; and continuous tobacco use disorder.

Pursuant to a Board remand, the Veteran was afforded a VA examination in February 2016.  After a review of the record and following a thorough physical examination of the Veteran, the VA examiner diagnosed the Veteran with PTSD  The examiner also indicated the Veteran exhibited "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  See February 2016 PTSD DBQ, p. 2.  The Veteran reported to the VA examiner that he maintained good relationships with his sons, although there was infrequent contact.  He maintained a good relationship with other members of his immediate family, but had a strained relationship with one brother.  He reported that he had not dated during the past three years.  He reported that he had no other close friends, and lived alone with his dog.  He reported he was able to perform daily living activities.  His hobbies included riding motorcycles, watching television, and weekend traveling on his motorcycle.  The Veteran stated he had a fair relationship with his boss and co-workers, and although he suspected they were not fond of him, it did not bother him as he kept to himself and performed his work duties.

The Veteran reported he had sleep problems, felt tired during the day, and took naps when he could.  He also reported nightmares related to a traumatic event that occurred in Iraq.  He admitted he had sleep apnea but did not use his CPAP machine because "I don't believe in that mess."  Id., p. 43.  The VA examiner stated that she felt his sleeplessness was because he was not addressing his sleep apnea and using his C-PAP machine, not because of his PTSD.  The Veteran reported feeling depressed once or twice a month, and when he does feel this way, he spent more time in bed.  He also reported having issues with anxiety, especially in crowds.  However, he did still go to stores and restaurants when he must.  When asked what has changed since his last VA examination in February 2013, the Veteran reported "feeling more depressed and paranoid.  He could not give a more specific example of change."  Id., p. 44.  He reported that he made efforts to avoid external reminders that triggered his memories of traumatic events.  He also felt he was in a persistent negative emotional state; was not interested in activities; and felt detached or estranged from others.  He reported he had irritable behavior and angry outburst; was aggressive towards others; and hypervigilance.

The VA examiner noted the Veteran had appropriate dress and hygiene.  His speech was clear and coherent.  His communication did not suggest intellectual or cognitive impairment.  His thought process was linear, logical, and goal-oriented.  His memory was intact; insight appeared adequate; and judgment was sound.  He denied any suicidal or homicidal ideations.  

In this case, the Board finds that the Veteran's PTSD has more nearly approximated the 50 percent rating for the period on appeal.  He has on-going anxiety, some reduced memory and difficulty focusing, yet he has maintained a relationship with his children, and following his two divorces, he established relationships with other women.  Although reportedly having a few altercations with co-workers, this is not a frequent occurrence and he reported they understood his situation.  He is plainly able to function and perform his job duties, and while there may be a reduced social engagement, he clearly has remained able to establish and maintain effective relationships.  The Veteran reports that he suffers from panic attacks in crowds or with auditory and olfactory triggers.  He reports that this occurs three to four times during a work day, but he takes breaks and gathers himself.  The Veteran had one incident of suicidal ideation in January 2009 but had no plan; and has mentioned only a few times since that incident that he had thoughts of harming himself.  In most reports, he stated he had no suicidal ideations.  The Board also notes that the Veteran had a dissociative episode in July 2010, but further notes that he has not had an episode since that one time.  His speech has always been clear and understandable when meeting with physicians and social workers; he has never had any obsessional rituals; his orientation was normal, and he has no history of impaired impulse control.  He reported often that his depressed mood made him feel helpless, hopeless, and he was unmotivated to participate in activities.  However, he also stated that when he felt this way, he would stay in bed for longer than usual.  His personal hygiene was always reported as good and he reported no problems with activities of daily living.  The Veteran reports having hobbies including playing with his dog, riding motorcycles, and going on weekend trips on his motorcycle.  

The GAF scores generally reported have reflected the evaluator's view the Veteran was of moderate impairment.  The Board notes the Veteran was assigned a GAF score of 25 in January 2009 when he was admitted to the emergency room after his suicide attempt.  Upon discharge, the Veteran was assigned a GAF score of 60.  Therefore, as they reflect certain suicidal intent, the Board finds this score to be an outlier, and the remaining GAF scores are consistent with the Veteran's assigned 50 percent rating.  The Board also notes that between November 2011 and March 2012, the Veteran was assigned a GAF score of 45. However, in total, the bulk of the Veteran's assigned GAF scores over the period of the appeal ranged in number from 51-65.   The Board notes that, under DSM-IV, a GAF score in the range of 51 to 60 reflects moderate symptoms or moderate difficulty in social or occupational functioning, such as having few friends or experiencing conflicts with peers or co-workers.

The evidence does not establish that the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran may have referred to some suicidal ideation in the past, there has been none recently and he has consistently denied any intent. There has been no allegation or evidence of obsessional rituals which interfere with routine activities. His speech has always been logical and relevant and he has never experienced near-constant panic attacks.  While the Veteran does have depression, for which he takes medication, there is no indication that the depression is so severe that it negatively affects his ability to function independently, appropriately and effectively; in fact, he is able to care for himself, maintain personal hygiene and engage in work activities.  He does have a short temper but not to the level that he displays impaired impulse control (such as unprovoked irritability with periods of violence).  He has always been fully oriented and while stressful situations upset him, he is able to calm himself and function in his workplace.  He maintains relationships with his sons and with his immediate family; therefore, an inability to establish and maintain effective relationships has not been demonstrated.  As a consequence, the record does not reflect occupational and social impairment with deficiencies in most areas due to symptoms of the type and degree contemplated by a 70 percent or higher schedular rating.  

In reaching this decision, the Board has considered the doctrine of reasoanle doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


